Citation Nr: 1621696	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-31 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for post-operative left total knee arthroplasty (TKA), previously rated as left knee chondromalacia patella, since September 1, 2012. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in relevant part, denied entitlement to a compensable disability rating for left knee chondromalacia patella.

In a July 2009 rating decision, the RO, in relevant part, granted a 10 percent rating for the Veteran's left knee chondromalacia patella, effective February 21, 2007, the date of his increased rating claim.  Subsequently, in a July 2010 rating decision, the RO assigned a 100 percent convalescent rating following left knee surgery, effective December 11, 2009, through January 31, 2010, and continued the 10 percent rating effective February 1, 2010.  Then, in an August 2011 rating decision, the RO assigned the left knee disability a 100 percent rating, effective July 7, 2011, through August 30, 2012, following the Veteran's TKA.  The RO assigned a 30 percent rating from September 1, 2012. 

In October 2009, during the course of his appeal, the Veteran testified at a hearing before an RO Decision Review Officer (DRO).  A hearing transcript is of record.  In October 2009, he withdrew a request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

In an August 2014 decision, the Board, in relevant part, granted a separate 20 percent rating for left knee chondromalacia patella under the rating criteria for dislocated semilunar cartilage (38 C.F.R. § 4.71a, Diagnostic Code (DC) 5258) for the period from September 28, 2009, to July 7, 2011, denied entitlement to a rating in excess of 10 percent prior September 28, 2009, and denied entitlement to a rating in excess of 30 percent for the left knee TKA from September 1, 2012.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties).  The Parties agreed that those parts of the Board's August 2014 decision that denied entitlement to a rating in excess of 10 percent for left knee chondromalacia patella prior to July 7, 2011, other than the separate 20 percent rating, and denied entitlement to a rating in excess of 30 percent for post-operative left TKA since September 1, 2012, be remanded to the Board, while the remainder of the Board's decision be left undisturbed.  

In the Joint Motion, the Parties specifically contended that for the period prior to July 7, 2011, the Board failed to adequately address relevant evidence with respect to entitlement to a separate disability rating under 38 C.F.R. § 4.71a, DC 5257, the criteria for recurrent subluxation or lateral instability of the knee.

In October 2015, the Board again denied entitlement to a rating in excess of 10 percent for left chondromalacia patella prior to September 28, 2009, and entitlement to a separate rating in excess of 20 percent for the left knee chondromalacia patella for the period from September 28, 2009 to July 6, 2011, to include any separate ratings for instability.  The Board also remanded the issue of entitlement to a disability rating in excess of 30 percent for post-operative left TKA since September 1, 2012.  Following the remand, the Agency of Original Jurisdiction (AOJ), granted a 60 percent disability rating for the left TKA, effective November 9, 2015.

The Board notes that the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability was also remanded for further development in August 2014.  The AOJ, however, does not appear to have completed action on the Board's remand directives, and the issue has not been returned to the Board.  Therefore, the Board will not address the TDIU claim at this juncture.  Accordingly, the scope of the present appeal is limited to the issue as shown on the title page of this decision.


FINDING OF FACT

Since September 1, 2012, the Veteran's post-operative left TKA has been manifested by chronic, severe pain, including upon motion.


CONCLUSION OF LAW

The criteria for a 60 percent disability rating for post-operative left knee TKA have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DC 5055 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, eg., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA satisfied its duty to notify by means of a letter sent to the Veteran in June 2007.

Regarding the duty to assist, the Veteran was afforded an adequate VA examination on the remanded issue in November 2015.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Veteran was provided an opportunity to submit additional evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

The AOJ substantially complied with the Board's October 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to provide the Veteran an opportunity to identify providers that have treated his left knee and to schedule him for a VA examination to assess the severity of the knee disability.

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Increased Rating for Left Knee TKA

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In its evaluation, the Board considers all information, and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any material issue, the Board gives the benefit of the doubt to the claimant.  Id.

During the portion of the appeal period decided herein, since September 1, 2012, the Veteran's TKA has been rated under the criteria for prosthetic replacements of the knee joint.  The 30 percent rating was applied following a period of convalescence, where a 100 percent temporary rating was in place and ended on August 30, 2012.  The 60 percent rating was assigned effective the date of the Veteran's last examination on November 9, 2015.  

Total knee replacements are rated under DC 5055.  Under this code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Thereafter, the minimum disability rating following a knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The 60 percent rating is the highest schedular rating available following the one year period after the TKA.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators are to rate DC 5055 by analogy to DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

III.  Facts and Analysis

The only VA examination conducted during the portion of the appeal period since the Veteran's TKA was in November 2015.  The Veteran reported that he could not bend or kneel with the left knee, and that walking or standing hurt the knee.  During range of motion testing on repetitive motion, he reported that his left knee would lock, and would hurt such that he could not make further attempts to flex the knee.  The examiner concluded that the Veteran had chronic left knee TKA residuals consisting of severe painful motion or weakness of the left knee, and that he was unable to flex the left knee.  

In February 2012, a few months following the Veteran's TKA, he received treatment for left knee joint pain via a corticosteroid injection.  He reported having pain when he would start to get up or move the knee from maximum flexion.  He reported feeling like something moved in and out of the lateral side of the replaced knee.  

In August 2012, just prior to the termination of his convalescent period, the Veteran reported that his knee would catch after he would try to straighten the knee out after bending it to 90 degrees, and that he had a lot of pain associated with this movement.  He received another corticosteroid injection at that time.  In September 2012, he reported having pain and edema in his knees.  

The medical evidence, especially the November 2015 VA examination report, shows that the Veteran has had chronic residuals of severe painful motion or weakness of the left knee joint following his left knee TKA.  Evidence just prior to the expiration of the convalescent period shows that he had significant joint pain associated with difficulty moving the left knee prosthetic.  Thus, there is no indication in the evidence that the severity of the Veteran's post-left knee TKA has materially changed between the expiration of his convalescent period through the date of his November 2015 VA examination.  Accordingly, the evidence supports a finding that a 60 percent disability rating, the maximum rating available for total knee replacement following the convalescent period, is warranted for the relevant portion of the appeal period.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffers from chronic residuals of left knee TKA, consisting of severe pain, including upon motion.  Therefore, a 60 percent disability rating is warranted for the left knee disability for the entire appellate period from September 1, 2012.  



IV.  Extraschedular Consideration

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's left knee TKA present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology--his chronic painful motion and swelling of the left knee are symptoms expressly contemplated by the schedular rating criteria.  While he reported not being able to work in part as a result of the left knee disability, he has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  Moreover, his TDIU claim remains under appellate consideration.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the left knee disability, service connection has also been established for several other disabilities including headaches, temporamandibular joint syndrome, a right knee disability, a skin condition, residuals of a metacarpal fracture, residuals of a femoral nerve trauma, and hepatitis C.  However, the record 

(CONTINUED ON NEXT PAGE)







does not reflect that these disabilities have had a collective effect to make the Veteran's disability picture an unusual or exceptional one.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case.


ORDER

Entitlement to a 60 percent disability rating for post-operative left TKA is granted from September 1, 2012, subject to the laws and regulations governing payment of monetary benefits. 



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


